Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendments filed on October 11, 2021.
Claims 17-20 are canceled.
Claim 5 is withdrawn.
Claims 21-22 are added.
Claims 1-3 are amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to a species non-elected without traverse.  Accordingly, claim 5 been cancelled.

Allowable Subject Matter
Claims 1-4, 6-16, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a constant force spring having a first end coupled to the magazine and a second end that is coiled within the cavity in the staple pusher for movement with the staple pusher
the first end of the constant force spring includes an aperture formed therein to secure the first end of the constant force spring to the magazine
wherein the staple pusher assembly further includes a coupling member secured to the first end of the constant force spring, the coupling member being coupled to the magazine to secure the first end of the constant force spring relative to the magazine; and wherein the first end of the constant force spring includes an aperture formed therein to secure the first end of the constant force spring to the coupling member.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 19, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731